Case 2:18-cv-09054-ODW-AS Document 37 Filed 08/19/19 Page 1 of 6 Page ID #:246




   1     CENTER FOR DISABILITY ACCESS
         RAYMOND G. BALLISTER, JR., ESQ., SBN 111282
   2     PHYL GRACE, ESQ. SBN 171771
   3
         SARA N. GUNDERSON, ESQ., SBN 302582
         MAIL: P.O. BOX 262490
   4     SAN DIEGO, CA 92196-2490
         DELIVERIES: 9845 ERMA ROAD, SUITE 300
   5     SAN DIEGO, CA 92131
   6     PHONE: (858) 375-7385
         FAX: (888) 422-5191
   7     SARAG@POTTERHANDY.COM
   8     Attorneys for Plaintiff
   9
  10
                            UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
  12
  13
  14     Jovany J. Munoz,                           Case: 2:18-cv-09054-ODW-AS
  15                Plaintiff,                     Plaintiff’s Response to
                                                   Defendants’ Statement of
  16        v.                                     Uncontroverted Facts
  17     David Shorter, Successor Trustee, The
         Eduardo Chantre Irrevocable Trust;
  18     Jeylim Investments, LLC, a California
         Limited Liability Company; and Does       Hon. Judge Otis D. Wright II
  19     1-10,
  20                Defendants.
  21
  22
             I.     Preliminary Statement
  23
             Defense has asserted that all ADA violations in the plaintiff’s
  24
       complaint, and his first amended complaint are remediated. Plaintiff’s expert
  25
       has found that some violations still existed when she conducted her
  26
       inspection, but after her inspection, Defendants fixed those violations. The
  27
       remaining issue, then, is whether the court should retain supplemental
  28
       jurisdiction over the state, remaining Unruh Civil Rights Act Claim. The


                                            1

       Opposition                                         2:18-cv-09054-ODW-AS
Case 2:18-cv-09054-ODW-AS Document 37 Filed 08/19/19 Page 2 of 6 Page ID #:247




   1   answer is a definitive yes. Mr. Munoz personally encountered several barriers
   2   to access at the subject property, and these violations are entwined with the
   3   requested ADA injunctive relief, “arising out of the same nucleus of operative
   4   facts.” While defendants remediated the ADA violations, Mr. Munoz was
   5   forced to encounter several violations to access, and as such retaining
   6   supplemental jurisdiction over the Unruh claim is ripe and ready for
   7   adjudication.
   8
   9         II.    SUPPLEMENTAL JURISDICTION IS APPROPRIATE
  10         When the federal claims are dismissed from the case, the District Court
  11   has discretion whether to maintain its supplemental jurisdiction over the state
  12   claims or dismiss them. Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir.
  13   1991). The “justification” underlying the decision whether to maintain
  14   supplemental jurisdiction or dismiss a case, “lies in considerations of judicial
  15   economy, convenience and fairness to litigants . . ..” United Mine Workers of
  16   America v. Gibbs, 383 U.S. 715, 726 (1966). In fact, the Courts have
  17   recognized that judicial economy is the “essential policy behind the modern
  18   doctrine of pendent jurisdiction” and it supports “the retention of pendent
  19   jurisdiction in any case where substantial judicial resources have already been
  20   committed, so that sending the case to another court will cause a substantial
  21   duplication of effort.” Id. (emphasis added), citing Rosado v. Wyman, 397
  22   U.S. 397, 405 (1970).
  23         The Supreme Court has subsequently “shunned” any sort of knee-jerk
  24   dismissal [of state claims] in preference in favor of a “common sense policy
  25   of pendent jurisdiction - the conservation of judicial energy and the avoidance
  26   of multiplicity of litigation.” Rosado, 397 U.S. at 405; Gibbs, 383 U.S. at 726.
  27   The Supreme Court itself has “made clear that [its Gibbs] statement does not
  28



                                              2

       Opposition                                           2:18-cv-09054-ODW-AS
Case 2:18-cv-09054-ODW-AS Document 37 Filed 08/19/19 Page 3 of 6 Page ID #:248




   1   establish a mandatory rule to be applied inflexibly in all cases.” Carnegie-
   2   Mellon Univ. v. Cohill, 484 U.S. 343, 350, fn. 7 (1988).
   3         In other words, there must be a consideration of the impact that
   4   dismissal will have on judicial economy with an eye towards the avoidance
   5   of multiplicity of litigation. “In deciding whether to extend supplemental
   6   jurisdiction over pendent state claims, courts must consider and weigh
   7   whether the extension of jurisdiction will serve the principles of judicial
   8   economy, convenience and fairness to the litigants, and comity to the states.”
   9   Id.
  10         Thus, in cases where the federal claim is dropped at a stage of the
  11   litigation where there has been substantial investment of resources, common
  12   sense and judicial economy warrant the keeping of the case. Aydin Corp. v.
  13   Loral Corp. 718 F.2d 897, 904 (9th Cir. 1983) (district court found to have
  14   acted properly in keeping the case, “because the record shows that the court
  15   and the litigants had expended considerable time on the pendent claims before
  16   the antitrust claims were dismissed.”); State of Ariz. v. Cook Paint & Varnish
  17   Co. 541 F.2d 226, 227 -228 (9th Cir. 1976) (district court correctly kept the
  18   case where, “the court and the litigants had expended considerable time on
  19   [the state claims] before the [federal claim] was dismissed.”); Brady v. Brown,
  20   51 F.3d 810, 816 (9th Cir. 1995) (where the district court properly considered,
  21   “whether a return to state court would have been a waste of judicial resources
  22   when the case had been in federal court for some time” and where the 9th
  23   Circuit approved the fact that the “district court decided to retain the state
  24   claims based in part on the efforts already expended by counsel.”)
  25         In In re Nucorp Energy Securities Litigation, 772 F.2d 1486, 1491 (9th
  26   Cir. 1985), the Ninth Circuit found that the district court correctly kept the
  27   case where the, “district court was eminently familiar with the facts and issues
  28   . . . and was right in not imposing unnecessarily on a state court or on [the



                                              3

       Opposition                                           2:18-cv-09054-ODW-AS
Case 2:18-cv-09054-ODW-AS Document 37 Filed 08/19/19 Page 4 of 6 Page ID #:249




   1   parties] a repetition of pleadings, motions, discovery and other pre-trial
   2   proceedings.” The Enercomp case is even more helpful. In Enercomp, the
   3   Court agreed that the District Court acted appropriately in keeping the case
   4   and reasoned:
   5
             [I]t would have stood judicial economy on its head not to proceed
   6
             with the state claims even if the securities action had been
   7
             dismissed prior to trial. The case had involved over eleven
   8
             months of often-heated pretrial litigation. The district court had
   9
             already issued numerous memoranda and orders. Dispositive
  10
             motions were not filed until the very eve of trial. Under such
  11
             circumstances, it would have been a pointless waste of judicial
  12
             resources to require a state court to invest the time and effort
  13
             necessary to familiarize itself with a case well-known to the
  14
             presiding federal judge. It would have been unfair to the plaintiffs
  15
             to transfer a case scheduled for trial within days in federal court
  16
             to a state tribunal where it would have had to wait perhaps
  17
             months to be heard. This court sees no inconvenience to either
  18
             party from the exercise of pendent jurisdiction in this case.
  19
  20
  21   Enercomp, Inc. v. McCorhill Pub., Inc., 873 F.2d 536, 546 (2nd Cir. 1989).
  22   The facts in the present case are analogous. Similar to Enercomp’s “eleven
  23   months of often-heated pretrial litigation,” the present case has involved
  24   twelve months of “often-heated” litigation. Just as the Enercomp court had
  25   issued memoranda, been briefed on and considered the factual and legal issues
  26   in the case, the court in the present case is in the same position, as this issue
  27   arises on cross motions for summary judgment. The parties have fully and
  28   completely litigated the case. All that is required is for the Court to rule on



                                              4

       Opposition                                            2:18-cv-09054-ODW-AS
Case 2:18-cv-09054-ODW-AS Document 37 Filed 08/19/19 Page 5 of 6 Page ID #:250




   1   the plaintiff’s motion for summary judgment on the state claim. The words of
   2   the Enercomp court seem directly on point, “under such circumstances, it
   3   would have been a pointless waste of judicial resources to require a state court
   4   to invest the time and effort necessary to familiarize itself with a case well-
   5   known to the presiding federal judge.” Id. at 546.
   6         The only thing left in the current case is a ruling. The discovery is done,
   7   the issues fully developed and briefed, the actual property has been
   8   permanently altered, and the case is ready to be put to bed. It would be
   9   irrational to dismiss the state claims at this point in litigation. The principles
  10   of judicial economy are not served by dismissing the state claims, forcing the
  11   plaintiff to refile them in state court and pay a new filing fee, paying for new
  12   service of process, having the defendant pay the state court required first
  13   appearance fee, holding a case management conference, bringing a state
  14   court judge up to speed, filing new motions for summary judgment that raise
  15   the identical issues that have already being briefed and are pending resolution
  16   in front of this Court.
  17         The plaintiff’s remaining state claim is for a single statutory penalty of
  18   $4,000. This Court acts properly in keeping and ruling upon the modest
  19   remaining state claim and it certainly does not infringe upon any principle of
  20   comity, especially given that the state claim is entirely predicated upon a
  21   federal violation. In fact, the concept of comity weighs heavily in favor of
  22   keeping the present case in federal court under these circumstances. “There
  23   may, on the other hand, be situations in which the state claim is so closely tied
  24   to questions of federal policy that the argument for exercise of pendent
  25   jurisdiction is particularly strong.” Gibbs, 383 U.S. at 727.
  26
  27
  28



                                               5

       Opposition                                            2:18-cv-09054-ODW-AS
Case 2:18-cv-09054-ODW-AS Document 37 Filed 08/19/19 Page 6 of 6 Page ID #:251




   1            III.   REMEDIES
   2            The Plaintiff seeks a single statutory penalty under Unruh in this case.
   3   Statutory penalties can be recovered for a violation of the Unruh Civil Rights
   4   Act “if the violation denied the plaintiff full and equal access to the place of
   5   public accommodation on a particular occasion.” Cal. Civ. § 55.56(a). A
   6   denial of full and equal access takes place where a plaintiff “personally
   7   encountered” the violation and it resulted in “difficulty, discomfort or
   8   embarrassment.” Cal. Civ. § 55.56(b). In the present case, all these elements
   9   are met.
  10            There are no genuine issues in dispute here as to Plaintiff’s visit and the
  11   Plaintiff is entitled to the statutory award of $4,000 under the Unruh Civil
  12   Rights Act for each of his encounters. See Cal. Civ. § 52(a). “The litigant need
  13   not prove she suffered actual damages to recover the independent statutory
  14   damages of $4,000.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir.
  15   2007).
  16
  17            IV.    CONCLUSION
  18            The Plaintiff respectfully requests this Court deny the defense’s motion.
  19
  20
  21
  22
  23
       Dated: August 19, 2019              CENTER FOR DISABILITY ACCESS
  24
  25
  26                                       By: /s/ Sara N. Gunderson
                                           Sara Nicole Gunderson
  27                                       Attorneys for Plaintiff
  28



                                                 6

       Opposition                                              2:18-cv-09054-ODW-AS
